Title: To Benjamin Franklin from David Hall, 3 February 1772
From: Hall, David
To: Franklin, Benjamin


Dear Sir,
Philada: February 3, 1772
Your last kind Letter to me, was dated June 11, 1770. in Answer to mine of the 17th. of March preceding. What Money I have since received on our Company Account is as follows, viz.


For the Gazette, from February 17, 1770 to Jany. 28, 1772
£358
13s.



  By Cash received for Work done, as credited in the Ledger, in the above mentioned Time
181
  17s.
  10½d.



  £540
  10s.
  10½d.


and I have paid on your Account to Mrs. Franklin the following Monies as by her Receipts and Orders will appear.
  
    
      1771
      
      
      
      
    
    
      Jany.
      25.
      For purchasing a Bill of Exchange for £30 Ster.
      £50
      
      
    
    
      Augt.
       16.
      By Cash paid Ballance of an Account from the Estate of the late Mr. William Branson against you, by Order
      7
      19s.
      7½d.
    
    
      
      
      By my Part of Eleven Years and three Quarters Gazette, discounted in Mr. Branson’s Account against you
      2
      18s.
      9d.
    
    
      Octr.
       18.
      By Cash paid Mrs. Franklin
      24
      
      
    
    
      
      29.
      By Ditto paid Robert Erwin by Mrs. Franklins Order
      7
      12s.
      
    
    
    
      Novr.
       29.
      By Ditto paid Mrs. Franklin for the purchasing a Lot of Ground for you of Mr. Parker
      100
      
      
    
    
      
      
      By Sundries had in the Shop
      6
      13s.
      2d.
    
    
      
      
      
      £199
      3s.
      6½d.
    
  
I should be glad of the Pleasure of a Letter from you soon, and to know whether you can now fix the Time of your setting out for Philadelphia. I should be glad it was quickly, as Mr. Parker is now no more, and I want much to have our Partnership settled, as far as it can be done, and to endeavour to fall upon some Method, in order to get in the outstanding Debts, which must amount to a great Deal, if it was possible to get them anything like collected. It is an Affair, I think, worthy of your looking after and taking some Pains to accomplish.
My Family, at present, all in very good Health. My Wife as well as can be expected. I did not think she would have got over the Loss of our only, and much loved, Daughter; but it has pleased God to support her under that heavy Affliction; and I really think she is better in her Health now than she has been for Some Years past. Mrs. Franklin Mrs. Bache, and Child, are all well; I suppose you will hear from them by this Packet. My Compliments to Mr. Bache. I am glad to know by those who have seen you lately, that you enjoy a good State of Health, the Continuence of which shall be always my most sincere Wish. You may beleive me to be, Dear Sir, Yours most affectionately,
David Hall.
Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr. / At Mrs. Stevens’s in Craven Street / London / By Pennsylvania Packet / Capt. Osborne / Q.D.C.
Notation: Letter from D. Hall to B. Franklin dated Febry 3d. 1772
